[Cite as State v. Moore, 2022-Ohio-3460.]




                               IN THE COURT OF APPEALS OF OHIO
                                  SECOND APPELLATE DISTRICT
                                       CHAMPAIGN COUNTY

 STATE OF OHIO                                    :
                                                  :
         Plaintiff-Appellee                       :   Appellate Case No. 2022-CA-3
                                                  :
 v.                                               :   Trial Court Case Nos. 2021-CR-96 and
                                                  :   2021-CR-121
 ROGER LEE MOORE                                  :
                                                  :   (Criminal Appeal from
         Defendant-Appellant                      :   Common Pleas Court)
                                                  :

                                             ...........

                                             OPINION

                           Rendered on the 30th day of September, 2022.

                                             ...........

ELIZABETH HANNING SMITH, Atty. Reg. No. 0076701, Champaign County
Prosecutor’s Office, 200 North Main Street, Urbana, Ohio 43078
      Attorney for Plaintiff-Appellee

THOMAS M. KOLLIN, Atty. Reg. No. 0066964, 2290 Lakeview Drive, Suite A,
Beavercreek, Ohio 45431
     Attorney for Defendant-Appellant

                                            .............

DONOVAN, J.
                                                                                      -2-




       {¶ 1} Defendant-appellant Roger Lee Moore appeals his conviction in Champaign

C.P. No. 2021-CR-96 for two counts of aggravated possession of drugs, both felonies of

the fifth degree, and in Champaign C.P. No. 2021-CR-121 for one count of unauthorized

use of a motor vehicle, a misdemeanor of the first degree; one count of misuse of credit

cards, a misdemeanor of the first degree; and one count of possession of a fentanyl-

related compound, a felony of the fifth degree. Moore filed timely notices of appeal on

January 20, 2022.

       {¶ 2} On May 3, 2021, Moore was indicted in Case No. 2021-CR-96 for three

counts of aggravated possession of drugs and one count of possession of a fentanyl-

related compound. While he was out on bond in that case, he was indicted on July 7,

2021, for one count of unauthorized use of a motor vehicle, one count of misuse of credit

cards, one count of petty theft, one count of possession of a fentanyl-related compound,

one count of aggravated possession of drugs, and one count of possession of drugs in

Case No. 2021-CR-121. At the time of the offenses in both cases, Moore was on post-

release control supervision for a prior felony conviction.

       {¶ 3} On August 12, 2021, Moore pled guilty to two counts of aggravated

possession of drugs in Case No. 2021-CR-96 and to one count of unauthorized use of a

motor vehicle, one count of misuse of credit cards, and one count of possession of a

fentanyl-related compound in Case No. 2021-CR-121. In exchange for his guilty pleas,

the State agreed to dismiss the other counts in both cases. The trial court found Moore

guilty and ordered a presentence investigation report (PSI).
                                                                                       -3-


       {¶ 4} At his disposition on September 16, 2021, Moore was placed on community

control and ordered to complete the West Central Community Based Correctional Facility

(“West Central”) program. The trial court advised Moore that if he violated the terms of

his community control and was revoked, he would likely be sentenced to prison in both

cases. Moore was admitted to West Central later that month.

       {¶ 5} On December 9, 2021, a probation officer filed a notice of supervision

violation alleging that Moore had failed to complete West Central residential program. At

Moore’s community control violation hearing on December 28, 2021, the trial court found

that he had failed to complete the West Central residential program and revoked his

community control. The trial court then sentenced Moore to 12 months in prison on each

count of aggravated possession of drugs in Case No. 2021-CR-96 and ordered the

sentences to be served consecutively.       In Case No. 2021-CR-121, the trial court

sentenced Moore as follows: 180 days in jail for unauthorized use of a motor vehicle, 180

days for misuse of credit cards, and 12 months for possession of a fentanyl-related

compound.         The sentences in Case 2021-CR-121 were ordered to be served

concurrently to one another but consecutively to the sentence imposed in Case No. 2021-

CR-96. The aggregate sentence was 36 months in prison.

       {¶ 6} Moore appeals.

       {¶ 7} Because they are interrelated, we will discuss Moore’s two assignments of

error together:

              THE TRIAL COURT FAILED TO ADEQUATELY CONSIDER THE

       SENTENCING STATUTES PURSUANT TO O.R.C. 2929.11-2929.12,
                                                                                         -4-


       ABUSING ITS DISCRETION IN SENTENCING APPELLANT.

              THE    SENTENCE       IMPOSED      BY    THE    TRIAL    COURT      IS

       CONTRARY TO OHIO LAW AS THE TRIAL COURT IMPOSED

       CONSECUTIVE SENTENCES ON APPELLANT PRIOR TO MAKING ANY

       OF THE FINDING[S] REQUIRED BY O.R.C. 2929.14(C)(4) AND/OR BY

       FAILING TO MAKE ALL THE FINDINGS REQUIRED BY O.R.C.

       2929.14(C)(4).

       {¶ 8} In his first assignment, Moore contends that the sentence imposed by the

trial court was contrary to law because the court failed to properly consider the sentencing

factors set forth in R.C. 2929.11 and R.C. 2929.12. On that basis, Moore argues that his

sentence should be modified. In his second assignment, Moore argues that the trial

court erred when it imposed consecutive sentences without making the proper statutory

findings pursuant to R.C. 2929.14(C)(4).

       {¶ 9} To the extent that Moore seeks to have this Court modify his sentence, we

emphasize that the Supreme Court of Ohio has clarified an appellate court's role in

reviewing a felony sentence under R.C. 2953.08(G)(2). State v. Jones, 163 Ohio St.3d

242, 2020-Ohio-6729, 169 N.E.3d 649, ¶ 39. The Supreme Court determined that R.C.

2953.08(G)(2)(a) “clearly does not provide a basis for an appellate court to modify or

vacate a sentence if it concludes that the record does not support the sentence under

R.C. 2929.11 and R.C. 2929.12 because * * * R.C. 2929.11 and R.C. 2929.12 are not

among the statutes listed in the provision.” Id. at ¶ 31.      Thus, the Supreme Court

concluded that an appellate court may not modify or vacate a felony sentence based upon
                                                                                             -5-


a finding by clear and convincing evidence that the record does not support the trial court's

“findings” under R.C. 2929.11 and R.C. 2929.12. Id. at ¶ 42 (“Nothing in R.C.

2953.08(G)(2) permits an appellate court to independently weigh the evidence in the

record and substitute its judgment for that of the trial court concerning the sentence that

best reflects compliance with R.C. 2929.11 and 2929.12.”).

       {¶ 10} In Jones, the Supreme Court also confirmed that R.C. 2953.08(G)(2)(b)

does not provide a mechanism for an appellate court to modify or vacate a felony

sentence based upon a finding that the sentence is “contrary to law” because it clearly

and convincingly is not supported by the record under R.C. 2929.11 and R.C. 2929.12.

Id. at ¶ 32-39. “As a result of the Supreme Court's holding in Jones, when reviewing

felony sentences that are imposed solely after considering the factors in R.C. 2929.11

and R.C. 2929.12, we shall no longer analyze whether those sentences are unsupported

by the record. We simply must determine whether those sentences are contrary to law.”

State v. Dorsey, 2d Dist. Montgomery No. 28747, 2021-Ohio-76, ¶ 18. “A sentence is

contrary to law when it does not fall within the statutory range for the offense or if the trial

court fails to consider the purposes and principles of felony sentencing set forth in R.C.

2929.11 and the sentencing factors set forth in R.C. 2929.12.” Id., citing State v. Brown,

2017-Ohio 8416, 99 N.E.3d 1135 (2d Dist.).

       {¶ 11} The prison terms imposed by the trial court in this case were within the

statutory range, and the trial court specifically considered the requisite statutory factors

in R.C. 2929.11 and R.C. 2929.12 when it fashioned Moore's sentences. The transcript

of the sentencing hearing establishes that the trial court specifically addressed the
                                                                                          -6-


sentencing factors in R.C. 2929.11, stating as follows:

       * * * [T]he Court finds that there is substantial evidence that the Defendant

       violated his community control conditions by being discharged from the

       West Central Community-Based Correctional Facility. The Court further

       finds that a prison sentence for such violations is consistent with the

       purposes and principles of sentencing under Section 2929.11. Because a

       prison sentence is necessary to punish the offender and to deter,

       rehabilitate, and incapacitate the offender in order to protect the public from

       future crime and would not place an undo [sic] or unnecessary burden on

       governmental resources.

       {¶ 12} Although the transcript of the sentencing hearing establishes that the trial

court failed to specifically address the sentencing factors in R.C. 2929.12, absent an

affirmative showing to the contrary, an appellate court will generally presume that the trial

court did consider the statutory factors. State v. Money, 2d Dist. Clark No. 2009-CA-119,

2010-Ohio-6225, ¶ 10. This presumption may be rebutted by an affirmative showing that

the trial court failed to consider the factors, or by demonstrating the chosen sentence is

“strikingly inconsistent” with the applicable factors. Id.    Furthermore, the trial court

explicitly referenced R.C. 2929.11 and 2929.12 in its judgment entry of conviction,

thoroughly explaining its rationale and how it considered the purposes and principles of

sentencing when imposing Moore’s sentence.

       {¶ 13} Additionally, the trial court stated that Moore had a history of criminal

convictions for breaking and entering, burglary, criminal trespass, possession of cocaine,
                                                                                           -7-


theft with an elderly specification, and forgery. The trial court also found that with respect

to his previous convictions, Allen had served “four separate and distinct prison terms.”

Thus, Moore cannot demonstrate that his sentence was clearly and convincingly contrary

to law, and his sentence must be affirmed. See State v. Burks, 2d Dist. Clark No. 2019-

CA-70, 2021-Ohio-224, ¶ 9. Under Jones, this ends the inquiry regarding the individual

and aggregate sentences.

       {¶ 14} Moore’s first assignment of error is overruled.

                         Imposition of Consecutive Sentences

       {¶ 15} In general, it is presumed that prison terms will be served concurrently. R.C.

2929.41(A); State v. Bonnell, 140 Ohio St.3d 209, 2014-Ohio-3177, 16 N.E.3d 659, ¶ 16,

23 (“judicial fact-finding is once again required to overcome the statutory presumption in

favor of concurrent sentences”). However, after determining the sentence for a particular

crime, a sentencing judge has discretion to order an offender to serve individual counts

of a sentence consecutively to each other or to sentences imposed by other courts. State

v. Dillon, 2d Dist. Greene No. 2020-CA-4, 2020-Ohio-5031, ¶ 44.

       {¶ 16} R.C. 2929.14(C)(4) permits a trial court to impose consecutive sentences if

it finds that: 1) consecutive sentencing is necessary to protect the public from future crime

or to punish the offender; 2) consecutive sentences are not disproportionate to the

seriousness of the offender's conduct and to the danger the offender poses to the public;

and 3) any of the following applies:

       (a) The offender committed one or more of the multiple offenses while the

       offender was awaiting trial or sentencing, was under a sanction imposed
                                                                                        -8-


      pursuant to section 2929.16, 2929.17, or 2929.18 of the Revised Code, or

      was under post-release control for a prior offense.

      (b) At least two of the multiple offenses were committed as part of one or

      more courses of conduct, and the harm caused by two or more of the

      multiple offenses so committed was so great or unusual that no single

      prison term for any of the offenses committed as part of any of the courses

      of conduct adequately reflects the seriousness of the offender's conduct.

      (c) The offender's history of criminal conduct demonstrates that consecutive

      sentences are necessary to protect the public from future crime by the

      offender.

      {¶ 17} In imposing consecutive sentences, the trial court made the required

statutory findings.   The court found, both orally and in its judgment entry, that

consecutive sentences were necessary to protect the public or to punish Moore and that

consecutive sentences were not disproportionate to the seriousness of his conduct and

to the danger that he posed to the public. Additionally, the court found that Moore's

history of criminal conduct demonstrated that consecutive sentences were necessary to

protect the public from future crime by him. Specifically, Moore’s PSI established that

he had several prior felony convictions for theft, breaking and entering, receiving stolen

property, vandalism, grand theft of a motor vehicle, and burglary dating back to 2001. In

addition to his prior felonies, Moore had an extensive record of misdemeanor convictions.

Moore reported that he had committed multiple felony offenses and was adjudicated as

a juvenile, but no records could be located to substantiate his claims.       Moore also
                                                                                         -9-


reported that at 13 years of age, he was incarcerated for three years in a juvenile facility

in Kentucky.

       {¶ 18} Upon review of Moore's criminal history, we cannot conclude that the trial

court's finding was clearly and convincingly unsupported by the record.         The record

amply supported the trial court's conclusion that Moore's history of criminal conduct

demonstrated that consecutive sentences were necessary to protect the public from

future crime by him.

       {¶ 19} Moore’s second assignment of error is overruled.

       {¶ 20} Both of Moore's assignments of error having been overruled, the judgments

of the trial court are affirmed.

                                     .............



EPLEY, J. and LEWIS, J., concur.



Copies sent to:

Elizabeth Hanning Smith
Thomas M. Kollin
Hon. Nick A. Selvaggio